May 30, 2014 Via EDGAR Division of Corporate Finance U.S. Securities & Exchange Commission treet North East Washington, D.C.20549-3561 Attn: Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Re: High Performance Beverages Company Form 10-K for the Fiscal Year Ended July 31, 2013 Filed December 31, 2013 Form 8-K/A dated April 30, 2013 Filed June 14, 2013 File No. 000-54973 Ladies and Gentlemen: This letter supersedes our letter dated May 29, 2014 and confirms that High Performance Beverages Company will respond to the comment letter from the staff of the Securities and Exchange Commission, dated May 22, 2014 by June 3, 2014. If you have any questions, please feel free to contact Andrea Cataneo, Esq. of Sichenzia Ross Friedman Ference LLP (212 930-9700). Sincerely, /s/ Toby McBride 03/30/14
